Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2015

                                      No. 04-15-00688-CV

                 IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-PB4-000048 L2
                           Honorable Jesus Garza, Judge Presiding

                                         ORDER
       The reporter’s record was due to be filed in this appeal on November 30, 2015. On
December 7, 2015, this court notified the court reporter that the reporter’s record was late. The
court reporter responded to our notice by stating that the reporter’s record has not been filed
because: (1) appellant has failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee; and (2)
appellant has failed to request the record in writing.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that: (A) appellant has requested the court reporter to prepare
the reporter’s record, which request must designate the portions of the proceedings and the
exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and (B) either (1) the reporter’s fee has
been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of the clerk’s record is filed,
and the court will consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court